IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                  March 11, 2008
                                No. 07-50726
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk
MARTIN MORENO RUIZ

                                            Plaintiff-Appellant

v.

PATRICIO MARTINEZ, Chihuahua State Governor’s Office of the General
Justice of the State previous office of the Ministerial Public; JOSE REYES
BAEZA, Chihuahua State Governor’s Office of the General Justice of the State
previous Office of the Ministerial Public; POLICE DEPARTMENT ATTORNEY
GENERAL OF JUSTICE OF THE STATES OF CHIHUAHUA; PATRICIA
GONZALEZ RODRIGUEZ, Sub-Attorney General of Justice of the State of
Chihuahua; NORMA DOMINGUEZ RIVERA, Supervisors of the Ministerial
Public Police Department; ET AL

                                            Defendants-Appellees


                 Appeal from the United States District Court
                      for the Western District of Texas
                            USDC No. 3:07-CV-78


Before KING, DAVIS and CLEMENT, Circuit Judges.
PER CURIAM:*
      Martin Moreno Ruiz, alien detainee # A28-486-148, appeals the district
court’s dismissal of his complaint against various elected officials and employees
of the City of Juarez and the State of Chihuahua, Mexico.             Aside from

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-50726

conclusional allegations that his complaint was filed under the Alien Tort Claims
Act, the Universal Declaration of Human Rights, the United Nations Charter,
and Article VI of the United States Constitution, Ruiz does not address the
district court’s determination that it lacked subject matter jurisdiction over his
claims and personal jurisdiction over the defendants.           Ruiz’s attempt to
incorporate by reference the arguments set forth in his notice of appeal is an
insufficient means of raising those arguments in this court. See Yohey v. Collins,
985 F.2d 222, 224-25 (5th Cir. 1993). Therefore, Ruiz has abandoned any
challenge to the district court’s dismissal of his complaint by failing to raise the
issues in his brief. See Brinkmann v. Dallas County Deputy Sheriff Abner, 813
F.2d 744, 748 (5th Cir. 1987). Accordingly, the district court’s judgment is
AFFIRMED.       Ruiz’s motions for a temporary restraining order (stay of
deportation), a transfer or relocation to another facility, a picture of the district
court judge, and newspaper reports concerning the appellants are DENIED.




                                         2